Citation Nr: 1456440	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether severance of service connection for benign prostate hypertrophy (BPH) was proper.  

2.  Entitlement to an initial rating in excess of 20 percent for BPH from May 1, 2008 to June 1, 2013.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

5.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1954 to August 1974, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2008, December 2009, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issue of entitlement to service connection for ischemic heart disease, to include coronary heart disease (CAD) as due to herbicide exposure in the Republic of Vietnam, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served for many years as a noncommissioned officer in the United States Air Force.  He retired from service in the 1974, and has come forth alleging that he is entitled to service connection for hypertension, and that his service-connected GERD should be evaluated at an initial rating in excess of 10 percent.  

With respect to his BPH, it is noted that a rating decision of December 2008 granted service connection for this condition.  At that time, the RO noted the numerous consultations in the service treatment records regarding the Veteran's prostate issues and increased urinary frequency.  A 20 percent rating was established effective to the date of claim in May 2008.  The Veteran was unsatisfied that this rating accurately represented the severity of his BPH, and posited disagreement with the disability evaluation assigned.  For an unknown reason, the RO decided to request an opinion as to if the BPH was related to in-service symptoms, and upon receipt of a negative opinion, proposed to sever service connection for this disability.  In September 2012, service connection was severed for the condition.  The Veteran posited a timely notice of disagreement with this action; however, it is unclear as to if a statement of the case (SOC) was ever issued.  Correspondence from the RO indicates that an attempt was made to dispatch an SOC; however, the Veteran's representative has specifically contended that the Veteran did not receive an SOC, and upon review, the electronic file does not contain an SOC for the severance issue.  Accordingly, the claim must be remanded so that an SOC can be issued and so that the Veteran may have the ability to perfect his appeal to the Board.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

In this regard, the issue of entitlement to a higher initial rating for BPH is inextricably intertwined with the contested legitimacy of the RO's severance of service connection for that disability.  While the Veteran can legally obtain a higher rating for the period of May 1, 2008 to June 1, 2013 (the date in which the RO severed service connection for the disorder) irrespective of if restoration of service connection for BPH is denied on appeal (should the evidence establish that such a higher rating is warranted), should, in fact, restoration be awarded, he would be potentially prejudiced by a rating at this time.  Indeed, as he has contended a severity worse than what was assigned in 2008, with symptoms potentially being consistent (or worsening) in the intervening years, any rating for this period currently under appeal, without a corresponding final adjudication as to the restoration of service connection (whereby the severity of the disability picture from 2008 to the present can be evaluated) would be premature and potentially harmful to the Veteran.  Thus, until a final adjudication can be entered with respect to the propriety of severance (i.e. the Veteran does not perfect his appeal to the Board, or he does and the Board renders a decision), the Board will not issue a decision with respect to the initial rating from 2008 to 2013.  

With respect to the Veteran's claimed hypertension, it is noted that he asserts that stresses of family life were extreme during his service in the Air Force, and that he had several children with severe medical disabilities which contributed to an overall feeling of anxiety that, in turn, caused elevated blood pressure.  He also stated that dealing with classified information in his administrative support role was a great deal of occupational stress for an extended period of time.  In support of this, he has submitted the report of an Air Force pediatrician, dated in 1973, which documented that his son was severely disabled at that time (quadriplegic with a guarded prognosis).  The Veteran's DD Form 214 does include documentation that the Veteran underwent investigation by the Air Force's Office of Special Investigations for a background check.  It is reasonable to assume, given that the Veteran had an exceptional service record, that such an investigation was related to his obtaining of a Top Secret clearance as he has alleged.  Accordingly, his allegations of feeling stress as a result of dealing with classified information are credible.  

That the Veteran was greatly troubled by his family situation and was stressed by occupational demands are understandable factors, and although hypertension was not diagnosed in active service, his contentions of experiencing an overall stressful environment in the later years of his active duty are credible, and warrant further development.  

It is also noted in the introductory section of this decision that the record has raised a claim for entitlement to service connection for coronary artery disease (CAD).  Indeed, records from the Social Security Administration (SSA) describe the Veteran as being disabled, in part, as due to experiencing this disability.  Service personnel records indicate that in his many years of service with the Air Force, he did have duty supporting Military Airlift Command operations in Vietnam (MACV).  That is, he served within the territorial boundaries of Vietnam for several months.  He is thus presumed to have been exposed to herbicide agents during that duty.   

As the Veteran served in Vietnam, the claim for presumptive service connection for CAD, as due to exposure to herbicides, is raised.  Adjudication of the record-raised issue should occur prior to continued development of this appeal.  Indeed, as CAD is considered to be presumptively related to herbicide exposure, an award of service connection for that disability, if appropriate for this Veteran, would raise the issue as to if hypertension is secondary to that disorder.  Thus, while an examination is to be afforded regarding the contended relationship between current hypertension and in-service familial issues (and associated anxiety) regardless of the RO's action with respect to CAD, should the CAD claim be adjudicated favorably, it is also asked that the examiner address as to if it is at least as likely as not that such a disability caused, or aggravated beyond the natural progress of the disease process, any current hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claimed GERD, it is noted that the most recent VA examination of record for this condition was dated in November 2008.  The Veteran, in positing his notice of disagreement for the assigned initial rating, stated his belief that the examination report did not accurately represent his symptoms, and that pain was more severe and limiting than noted in that evaluation.  Specifically, he alleged needing additional medications than what was considered in the examination, and noted that he would have to lie down for considerable periods so as to alleviate his epigastric distress.  The date of an examination, in itself, is not a sufficient reason to remand a claim.  In this case, however, given that the Veteran has alleged that the previous examination is not an accurate representation of his disability picture, in addition to the most recent examination being six years-old, it is indicated that the most current assessment of the service-connected GERD is not of record.  In claims for an increase in rating, the status of the service-connected disability is of most paramount importance.  As it is not clear as to if such current status is known, the claim is remanded so that a new, comprehensive VA examination addressing the severity of GERD can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The claim for entitlement to TDIU is dependent upon the resolution of the other issues on appeal, and thus, is inextricably intertwined with them.  A final decision on this issue cannot be made until the Board's remand directives have been followed and the intertwined claims have been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA treatment records relevant to the claimed disorders, if present, have been obtained and associated with the claims file.

2.  Issue a statement of the case with respect to the severance of service connection for BPH.  Allow the Veteran and his representative an appropriate amount of time to respond and, if desired, to file a substantive appeal to the Board for this issue.  

3.  Schedule the Veteran for comprehensive VA cardiovascular and gastrointestinal examinations to address the following: 

a)  With respect to the claimed hypertension, the examiner is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that any current essential hypertension was caused by an in-service event or incident.  Specifically, the examiner should note the impact of stresses associated with family health problems in the later years of the Veteran's service (e.g. the anxiety symptoms related to his Air Force dependent son's severe physical disablement).  Also, the Veteran noted that he experienced continual stress while dealing with classified documents during active duty, to include during his service in Vietnam.  Such symptoms should be considered in the offering of an opinion.  Lastly, while service connection for CAD has not been awarded by the RO, it has been determined to be a claim raised by the record (SSA documents note that the Veteran has, since 1992, been disabled from CAD, and he did have service in Vietnam).  Given that this claim is under consideration by the RO in the first instance, there is potential that the condition may become service-connected.  As such, the examiner should opine as to if it is at least as likely as not (50 percent probability or greater) as to if CAD caused, or aggravated beyond the natural process of the disease process, any current hypertension.  

b)  The gastrointestinal examiner is asked to opine as to the current level of severity of service-connected GERD.  The examiner should review the claims file and conduct an objective examination, and should fully consider the Veteran's contentions with respect to increased pain, frequency of symptoms, intrusive ameliorative methods (needing to lie down, etc.),  and additional prescribed therapies not considered in the 2008 examination when coming to his conclusion.  

With respect to both examinations, it is directed that all conclusions be supported by adequate rationales in the narrative portions of the respective examination reports.  Conclusory and/or speculative opinions are not helpful, and will require additional remand for remedial compliance.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be fully granted, issue appropriate supplemental statements of the case and forward the claims to the Board for adjudication.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






